            Case 2:21-cv-01196-RSM-MLP Document 8 Filed 09/09/21 Page 1 of 2




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8    GARY CULVER,

 9                             Plaintiff,                CASE NO. C21-1196-RSM

10           v.                                          ORDER

11    JAYAKRISHNAN NAIR, et al.,

12                             Defendants.

13
            IT IS ORDERED that this matter is referred to United States Magistrate Judge Michelle
14
     L. Peterson, pursuant to 28 U.S.C. § 636(b)(1), Local Rules W.D. Wash. MJR 3 and 4, and Fed.
15
     R. Civ. P. 72.
16
            The Magistrate Judge shall screen Mr. Nair’s notice of removal, Dkt. #1, and enter into
17
     the record a Report and Recommendation. Any objection to the recommended disposition of the
18
     matter shall be made and heard in accordance with Fed. R. Civ. P. 72(b), 28 U.S.C. § 636(b)(1),
19
     and Local Rules W.D. Wash. MJR 4.
20
     //
21
     //
22
     //
23




     ORDER - 1
          Case 2:21-cv-01196-RSM-MLP Document 8 Filed 09/09/21 Page 2 of 2




 1         DATED this 9th day of September, 2021.

 2

 3

 4                                           A
                                             RICARDO S. MARTINEZ
 5                                           CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
